Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/043,205 filed September 29, 2020.

Allowable Subject Matter
Claims 1-4 & 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a flexible display panel comprising: a piezoelectric sensor positioned on one side of the flexible substrate, wherein the piezoelectric sensor comprises a first electrode, a second electrode, and a piezoelectric layer positioned between the first electrode and the second electrode; and the piezoelectric sensor is configured to generate an electrical signal under an action of stress produced by bending the flexible display panel; wherein the first electrode is positioned on one side facing away from the display device, of the piezoelectric layer; and a section of the first electrode has a concave-convex shape, wherein the section is perpendicular to an extension direction of a bent axis of the flexible display panel; wherein the flexible display panel further comprising: multiple heightening layers arranged at intervals on one side facing away from the piezoelectric layer, of the first electrode; and the heightening layers coincide with convex areas of the first electrode towards one side of the piezoelectric layer, in combination with the other limitations of claim 1. Claims 2-4 & 7-13 are also allowed based on their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Won (Pre-Grant Publication 2020/0296493)
Seo (Pre-Grant Publication 2020/0279087)
Shim (Pre-Grant Publication 2020/0169625)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818